Citation Nr: 9912965	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  97-17 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Entitlement to secondary service connection for right lower 
extremity meralgia paresthetica.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to June 
1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1996 decision of the 
VA RO which denied secondary service connection for 
"neuralgia" paresthetica of a lower extremity (claimed as a 
hip and thigh condition) as secondary to a service-connected 
low back disability.  The file shows the secondary service 
connection claim is related to the right lower extremity.  It 
also appears from the medical records that there was a 
typographical error and that the condition claimed is 
"meralgia paresthetica," which is a disease marked by 
paresthesia, pain, and numbness in the outer surface of the 
thigh, in the region supplied by the lateral femoral 
cutaneous nerve, due to entrapment of the nerve in the 
inguinal ligament.  Dorlands Illustrated Medical Dictionary 
at 1014 (28th ed. 1994).  The Board has thus framed the issue 
as entitlement to secondary service connection for meralgia 
paresthetica of the right lower extremity.  In May 1999, the 
veteran submitted additional evidence directly to the Board 
and waived initial RO consideration of the evidence; such 
evidence has been considered by the Board as to the issue of 
secondary service connection for meralgia paresthetica of the 
right lower extremity.  38 C.F.R. § 20.1304 (1998).

The Board notes that in an April 1996 decision the RO 
increased the rating for the service-connected low back 
disability from 10 percent to 20 percent, and the veteran did 
not appeal for a higher rating.  An April 1999 statement by 
the veteran's representative suggests that the veteran may 
now be making a new claim for an increased rating for the low 
back disability.  Such increased rating claim is not before 
the Board at this time, and the matter is referred to the RO 
for appropriate action.






FINDING OF FACT

The veteran's right lower extremity meralgia paresthetica 
began many years after service and was not caused or worsened 
by his service-connected low back disability.  


CONCLUSION OF LAW

The veteran's right lower extremity meralgia paresthetica is 
not proximately due to or the result of his service-connected 
low back disability.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.310 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from 
August 1968 to June 1972.  Service medical records are 
negative for a hip or thigh condition.  In May 1969, the 
veteran was seen complaining of pain in the right flank 
following a bus accident.  The examiner noted that he had 
good range of motion of the spine.  The impression was muscle 
bruise.  A June 1972 separation examination report shows the 
lower extremities, spine, and neurological system were 
normal.  

On VA examination in February 1976, the veteran complained of 
low back pain, which he dated to the service bus accident.  
There was some limitation of low back motion.  Neurological 
findings were normal.  The diagnoses included low back 
syndrome, and mild obesity.  

In an April 1976 decision, the RO granted service connection 
for low back syndrome with a 10 percent evaluation.  Service 
connection for obesity was denied.

A February 1981 VA examination report reveals that the 
veteran complained of low back pain.  The diagnosis was low 
backache secondary to L-5 spondylolysis.  The accompanying 
radiographic report notes an impression of bilateral 
spondylolysis involving the L-5 vertebral segment, without 
evidence of spondylolisthesis.

In December 1983, the veteran was admitted to a VA hospital 
for complaints of non-radiating low back pain.  He reported 
no paresthesias or other neurologic symptoms.  The diagnosis 
was low back pain.  

A private medical report reveals that the veteran had a CT 
scan of the lumbosacral spine in December 1995 following 
complaints of numbness in the right thigh for over two years.  
The impressions were moderate degree acquired central canal 
stenosis at L5, spondylolysis of L5 associated with first 
degree spondylolisthesis of L5 on S1, and acquired foraminal 
stenosis at this level bilaterally.  

In December 1995, the veteran filed a claim for an increased 
rating for the low back condition.  He said that he had 
severe arthritis in his low back, discomfort in the low back 
and right hip/thigh, numbness in the right thigh, and 
radiating pain in the right thigh and leg after standing or 
walking for long periods of time.  

On VA spinal cord examination in March 1996, the veteran 
reported that he injured his low back in service in a bus 
accident.  He said that he had constant pain in his right 
buttock and frequent episodes of low back pain with radicular 
pain to the right lower extremity.  Range of motion testing 
revealed some limitation of low back motion.  Deep tendon 
reflexes in the lower extremities were hyperactive and a 
moderate degree of ankle clonus was detected in both ankles.  
Strength in the extensor hallucis longus muscles was noted to 
be equal bilaterally with no sensory changes in the veteran's 
feet.  The recent CT scan was noted.  The diagnoses were 
spondylolysis, spondylolisthesis at the level of L5 and S1, 
and central spinal cord stenosis at the L5 level.  

The March 1996 spine (neurological) examination report shows 
that the veteran complained of numbness of the right thigh 
and some local back pain.  It was noted that the general 
physical examination was significant only for obesity.  On 
neurological examination, his strength was 5/5 in upper and 
lower extremities with normal muscle bulk and muscle tone.  
Cranial nerves II-XII were intact.  Cerebellar function test 
was normal.  The spine was nontender.  It was noted that the 
veteran had decreased perception in the lateral aspect of the 
right thigh.  The examiner noted that his symptomatology and 
neurological findings were consistent with "neuralgia" 
[meralgia] paresthetica, most likely due to obesity and 
entrapment of the superficial cutaneous femoral nerve of the 
thigh.  Weight reduction and avoidance of compression of the 
hip was recommended.  

In an April 1996 decision, the RO increased the evaluation 
for the service-connected low back disability to 20 percent.  
The RO denied service connection for "neuralgia" [meralgia] 
paresthetica of the [right] lower extremity (claimed as a hip 
and thigh condition) as secondary to the low back disability.  

In his January 1997 notice of disagreement, the veteran 
asserted his "neuralgia" [meralgia] paresthetica was 
directly related to his service-connected back condition.  He 
stated that the pain in his right buttock, thigh, and leg 
increased as his back condition became more severe.  He 
related that he had constant pain and daily spasms in his 
right leg and thigh.  

In his February 1997 substantive appeal, the veteran 
maintained that he had constant, burning, and radiating pain 
in his right thigh and hip.  He indicated that he experienced 
this pain for over 8 years.  He contended that the right 
thigh and hip pain was directly related to his service-
connected low back condition.  He stated that he was unable 
to exercise due to low back pain and became obese.  

On VA examination in November 1997, the veteran recounted his 
history of low back pain which radiated to his right lower 
extremity.  He also reported that he had pain in both calves.  
It was noted that he weighed 298 pounds and was 6 feet tall.  
He said that he was inactive because his usual activities 
increased his lower back pain.  On physical examination, he 
was able to walk on his heels and toes with only a moderate 
degree of difficulty.  Range of motion testing revealed some 
limitation of motion of the low back.  Deep tendon reflexes 
in the lower extremities were active and equal on each side.  
The strength of the halluces longus muscles was adequate and 
equal.  He was able to straighten both knees to a sitting 
position without difficulty.  No sensory changes were noted 
on the dorsal aspect of either foot.  X-rays of the 
lumbosacral spine were ordered and reviewed by the examiner.  
The diagnoses were chronic strain of the lumbosacral spine, 
degenerative joint disease of the lumbosacral spine, and 
obesity due to lack of mobility caused by lumbosacral strain.  

In a December 1997 VA medical opinion report, the doctor 
noted he had reviewed the veteran's entire claims folder.  It 
was noted that the veteran was contending that his obesity 
was the result of inactivity due to his low back pain and 
that his "neuralgia" [meralgia] paresthetica was the result 
of his sedentary and obese state.  The doctor reviewed and 
commented on the historical medical evidence concerning the 
veteran's low back disorder and weight.  The doctor stated 
that there was not ample enough evidence on record to justify 
the notion that the veteran's weight gain was a direct result 
of the low back pain syndrome.  It was noted that the 
veteran's weight loss could be more efficiently controlled by 
diet rather than by exercise.  The doctor stated that if the 
diagnosis of "neuralgia" [meralgia] paresthetica was 
correct, while it may be the result of obesity, it did not 
appear to be justified that the obesity is the result of the 
low back pain, and obesity could have been controlled by 
means other than exercise.  

VA outpatient records show that in December 1998 the veteran 
complained of low back pain which at times went to his right 
buttock; examination findings were essentially normal 
(including no neurological deficits); and the assessment was 
back strain.  At a February 1999 clinic visit, the veteran 
had no specific complaints; examination showed no limitation 
of motion or spasm of the back, and obesity was noted; 
assessments included back strain; and he was encouraged to 
lose weight.




II.  Analysis

The veteran's claim for secondary service connection for 
right lower extremity meralgia paresthetica, alleged to be 
due to a service-connected low back disorder, is well 
grounded, meaning plausible.  The file shows that the RO has 
properly developed the evidence, and there is no further VA 
duty to assist the veteran with his claim.  38 U.S.C.A. 
§ 5107(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  It is neither claimed 
nor shown that service connection for right lower extremity 
meralgia paresthetica is warranted on a direct basis; the 
condition first appeared many years after separation from 
service.  

Rather, the veteran asserts that right lower extremity 
meralgia paresthetica is secondary to his service-connected 
low back disability.  Secondary service connection will be 
granted when a disability is proximately due to or the result 
of a service connected disease or injury.  38 C.F.R. § 3.310.  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 8 Vet. App. 374 (1995).  

The first post-service medical record showing a complaint of 
right thigh symptoms is from 1995 when the veteran had a CT 
scan of the lumbosacral spine and related complaints of 
numbness in the right thigh for over two years.  On VA spinal 
cord examination in 1996 he said that he had constant pain in 
his right buttock and frequent episodes of low back pain with 
radicular pain to the right lower extremity.  During the 1996 
VA neurological examination it was noted that his right thigh 
symptomatology and neurological findings were consistent with 
meralgia paresthetica, most likely due to obesity and 
entrapment of the superficial cutaneous femoral nerve of the 
thigh.  Weight reduction and avoidance of compression of the 
hip was recommended.

The veteran then asserted that even if the right lower 
extremity meralgia paresthetica was due to obesity, such 
obesity was secondary to inactivity resulting from pain 
associated with his low back condition.  A November 1997 VA 
examination led to diagnoses of chronic strain of the 
lumbosacral spine, degenerative joint disease of the 
lumbosacral spine, and obesity due to lack of mobility caused 
by lumbosacral strain.  In December 1997, a VA doctor 
reviewed the veteran's entire claims folder and commented on 
historical medical evidence concerning the veteran's weight 
and low back condition; the doctor opined that while meralgia 
paresthetica may be the result of obesity, the evidence did 
not indicate that the obesity was the result of the low back 
disorder.  VA outpatient records from late 1998 and early 
1999 show low back symptoms, without neurological deficits, 
and the veteran was encouraged to lose weight due to obesity.

The Board notes that there are no medical evidence to 
indicate that, excluding the effects of obesity, right lower 
extremity meralgia paresthetica is the result of the service-
connected low back disability.  Two VA opinions have 
suggested that meralgia paresthetica resulted from obesity.  
Although the November 1997 VA examiner indicated that there 
was a relationship between the veteran's service-connected 
lumbosacral strain and his obesity, no detailed rationale for 
such opinion was provided.  In contrast, the VA doctor who 
provided the December 1997 medical opinion (that the 
veteran's low back condition did not result in his obesity) 
reviewed the veteran's claims file, commented on historical 
records, and provided detailed reasoning for his opinion.  
Under these circumstances, the Board finds the December 1997 
opinion to be more persuasive.

The Board notes the statements by the veteran that his 
service-connected low back disability caused his meralgia 
paresthetica directly or led to obesity which caused the 
meralgia paresthetica.  However, as a layman, he has no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The weight of the evidence establishes that the veteran's 
service-connected low back disability did not cause his right 
lower extremity meralgia paresthetica, nor did the low back 
condition lead to obesity which has been identified as the 
cause of meralgia paresthetic.  Meralgia paresthetica of the 
right lower extremity is not proximately due to or the result 
of a service-connected disability, and the criteria for 
secondary service connection are not met.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and secondary 
service connection must be denied.  38 U.S.C.A. § 5107 (b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Secondary service connection for meralgia paresthetica of the 
right lower extremity is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

